                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                        Case No. 19-cv-08073-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9              v.                                           SETTLEMENT
                                  10     HALLE PROPERTIES, L.L.C., et al.,                     Re: Dkt. No. 14
                                  11                     Defendants.

                                  12           Plaintiff reports that this case has settled. Dkt. 14. All previously scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           By March 27, 2020 at 12:00 p.m., the parties shall file a stipulation of dismissal. If a

                                  15   dismissal is not filed by the specified date, then the parties shall appear on March 31, 2020 at 10:00

                                  16   a.m. and show cause, if any, why the case should not be dismissed. Additionally, the parties shall file

                                  17   a statement in response to this Order no later than March 27, 2020 at 12:00 p.m., describing with

                                  18   specificity (1) the parties’ efforts to finalize settlement within the time provided, and (2) whether

                                  19   additional time is necessary, the reasons therefor, and the minimum amount of time required to finalize

                                  20   the settlement and file the dismissal.

                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: February 26, 2020
                                  24

                                  25

                                  26
                                                                                                        SUSAN VAN KEULEN
                                  27                                                                    United States Magistrate Judge

                                  28
